MollisoN, Judge:
The above-enumerated appeal for reappraisement relates to certain perfumes, exported from France on or about December 13,1960.
The appeal has been submitted for decision upon stipulation of counsel, on the basis of which I find that the articles involved are described on the final list (T.D. 54521), published by the Secretary of the Treasury in accordance with the provisions of section 6(a) of the Customs Simplification Act of 1956; that the proper basis for the determination of the value of said articles is cost of production, as defined in section 402a(f), Tariff Act of 1930, as amended; and that the cost of production in each instance is the invoiced unit price, packed, less 9.4 per centum.
Judgment will issue accordingly.